DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 08/31/2021 is entered. All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a National Stage/371 application from PCT/CN2021071194 filed 01/12/2021 which claims foreign priority from CN202010074039 filed in China on 01/22/2020.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
3.	Applicant’s arguments, see pages 8-9, filed 07/28/2022, with respect to claims 1, 14-15 have been fully considered and are persuasive.  The rejection/objection of the last office action has been withdrawn. 
Allowable Subject Matter
4.	Claims 1, 14-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
ZHOU et al., (US-20180046301-A1, hereinafter as, ZHOU). 
In regards to claims 1, 14, ZHOU generally discloses a display device comprising the display substrate (fig. 2a, touch display apparatus comprises the display substrate) comprising a base substrate (fig. 2a, base substrate 10, para 0021), a display area (display region R1, para 0021, fig.2a), a peripheral area surrounding the display area (region outside R1, fig.2a), a touch electrode (touch electrode 50, para 0021, fig.2a), a touch electrode line (fig. 2a, touch electrode wire 60), and a first barrier structure and a second barrier structure arranged in the peripheral area (fig. 2b, first barrier wall 41 and second barrier wall 42 arranged in the peripheral area outside R1), the first barrier structure is arranged around the display area (the first barrier wall 41 around display region R1, fig. 2b), and the second barrier structure is arranged around the first barrier structure and is spaced apart from the first barrier structure (fig. 2b, the second barrier wall 42 around first barrier wall 41 and spaced apart as shown from 41); the touch electrode line comprises a first portion at a side of the first barrier structure and the second barrier structure away from the base substrate (touch electrode line 60 comprises a first portion at the side of 41 and the second barrier structure 42 away from the base substrate 10, fig. 2b) and a second portion between the first barrier structure and the second barrier structure (the touch electrode line 60 comprises a second portion between barrier wall 41 and barrier wall 42 as shown, fig. 2b), and the touch electrode line extends from the display area to the peripheral area at a side of the second barrier structure away from the display area (the touch electrode line 60 extends from display area R1 to the area outside R1, fig. 2a. Further, para 0006,  a touch electrode layer is arranged at a side, facing away from the base substrate, of the thin film encapsulation layer, and is arranged to cover the display region and extend to the frame region); 
a minimum value of a vertical distance from a surface, close to the base substrate, of the second portion of the touch electrode line arranged between the first barrier structure and the second barrier structure to the base substrate is greater than a vertical distance from a surface, close to the base substrate, of the first barrier structure to the base substrate (vertical distance or cross sectional distance of the second portion of touch electrode line 60 between 41 and 42 from its top surface to the base substrate 10 is greater than a vertical distance from a bottom surface of the first barrier wall 41 to the base substrate 10 as shown , fig.2b); and/or (limitation is the alternative clause) a minimum value of a vertical distance from a surface, close to the base substrate, of the second portion of the touch electrode line arranged between the first barrier structure and the second barrier structure to the base substrate is greater than a vertical distance from a surface, close to the base substrate, of the second barrier structure to the base substrate (this limitation is not read in the record as it appears in an alternative clause. If the examiner were to read this limitation, he would rely on fig. 2b, and the limitation is also taught), further comprising a connecting bridge, wherein the connecting bridge is arranged between the first barrier structure and the second barrier structure (the portions of either 31 or 33 in between 41 and 42 as the connecting bridge structure), and an orthographic projection of the second portion of the touch electrode line arranged between the first barrier structure and the second barrier structure 3Application No.Attorney Docket No. 3104-PIUS2121468CN onto the base substrate is within an orthographic projection of the connecting bridge onto the base substrate (the second portion of electrode line 60 between 41 and 42 lies within the connecting bridge structure  of 31 or 33, fig.2b).     
In regards to claim 1, ZHOU does not disclose wherein the connecting bridge and a portion of the first barrier structure are arranged at a same layer and made of a same material, and the connecting bridge and a portion of the second barrier structure are arranged at a same layer and made of a same material. 
In regards to claim 14, ZHOU does not disclose wherein there exist a plurality of connecting bridges, and a hollow area is formed between two adjacent connecting bridges.
  
Accordingly, the independent claims 1, 14 are allowed. The dependent claims 4-13 are allowed based on their dependencies from the independent claim 1.  


	In regards to claim 15, ZHOU generally discloses a method for forming a display substrate (fig. 2a, a display substrate), comprising: forming a base substrate (fig. 2a, base substrate 10, para 0021); forming a first barrier structure and a second barrier structure in a peripheral area of the base substrate (fig. 2b, first barrier wall 41 and second barrier wall 42 arranged in the peripheral area outside R1), wherein the first barrier structure is arranged around a display area of the display substrate (the first barrier wall 41 around display region R1, fig. 2b), and the second barrier structure surrounds the first barrier structure and spaced apart from the first barrier structure (fig. 2b, the second barrier wall 42 around first barrier wall 41 and spaced apart as shown from 41); forming a touch electrode and a touch electrode line at a side of the first barrier structure and the second barrier structure away from the base substrate (touch electrode line 60 comprises a first portion at the side of 41 and the second barrier structure 42 away from the base substrate 10, fig. 2b), wherein the touch 6Application No.Attorney Docket No. 3104-PIUS2121468CN electrode comprises a first electrode layer and/or a second electrode layer, the touch electrode is arranged in the display area, the touch electrode line is electrically connected to the first electrode layer and/or the second electrode layer, and the touch electrode line extends from the display area to the peripheral area at a side of the second barrier structure away from the display area (Only one limitation is read for the limitations appearing in an “or” clause. The touch electrode line 60 which is connected to the touch electrode extends from display area R1 to the area outside R1, fig. 2a. Further, para 0006,  a touch electrode layer is arranged at a side, facing away from the base substrate, of the thin film encapsulation layer, and is arranged to cover the display region and extend to the frame region), a minimum value of a vertical distance from the touch electrode line arranged between the first barrier structure and the second barrier structure to the base substrate is less than a minimum value of a vertical distance from a surface of the first barrier structure and the second barrier structure close to the base substrate to the base substrate (vertical distance or cross sectional distance of the second portion of touch electrode line 60 between 41 and 42 from its top surface to the base substrate 10 is less than a vertical distance from a top surface of the first barrier wall 41 to the base substrate 10 as shown , fig.2b); 
the display substrate comprises the base substrate (fig. 2a, base substrate 10, para 0021), a display area (display region R1, para 0021, fig.2a), a peripheral area surrounding the display area (region outside R1, fig.2a), a touch electrode (touch electrode 50, para 0021, fig.2a), a touch electrode line (fig. 2a, touch electrode wire 60), and a first barrier structure and a second barrier structure arranged in the peripheral area (fig. 2b, first barrier wall 41 and second barrier wall 42 arranged in the peripheral area outside R1), the first barrier structure is arranged around the display area (the first barrier wall 41 around display region R1, fig. 2b), and the second barrier structure is arranged around the first barrier structure and is spaced apart from the first barrier structure (fig. 2b, the second barrier wall 42 around first barrier wall 41 and spaced apart as shown from 41); the touch electrode line comprises a first portion at a side of the first barrier structure and the second barrier structure away from the base substrate (touch electrode line 60 comprises a first portion at the side of 41 and the second barrier structure 42 away from the base substrate 10, fig. 2b) and a second portion between the first barrier structure and the second barrier structure (the touch electrode line 60 comprises a second portion between barrier wall 41 and barrier wall 42 as shown, fig. 2b), and the touch electrode line extends from the display area to the peripheral area at a side of the second barrier structure away from the display area (the touch electrode line 60 extends from display area R1 to the area outside R1, fig. 2a. Further, para 0006,  a touch electrode layer is arranged at a side, facing away from the base substrate, of the thin film encapsulation layer, and is arranged to cover the display region and extend to the frame region); 
a minimum value of a vertical distance from a surface, close to the base substrate, of the second portion of the touch electrode line arranged between the first barrier structure and the second barrier structure to the base substrate is greater than a vertical distance from a surface, close to the base substrate, of the first barrier structure to the base substrate (vertical distance or cross sectional distance of the second portion of touch electrode line 60 between 41 and 42 from its top surface to the base substrate 10 is greater than a vertical distance from a bottom surface of the first barrier wall 41 to the base substrate 10 as shown , fig.2b); and/or (limitation is the alternative clause) a minimum value of a vertical distance from a surface, close to the base substrate, of the second portion of the touch electrode line arranged between the first barrier structure and the second barrier structure to the base substrate is greater than a vertical distance from a surface, close to the base substrate, of the second barrier structure to the base substrate (this limitation is not read in the record as it appears in an alternative clause. If the examiner were to read this limitation, he would rely on fig. 2b, and the limitation is also taught), further comprising a connecting bridge, wherein the connecting bridge is arranged between the first barrier structure and the second barrier structure (the portions of either 31 or 33 in between 41 and 42 as the connecting bridge structure), and an orthographic projection of the second portion of the touch electrode line arranged between the first barrier structure and the second barrier structure 3Application No.Attorney Docket No. 3104-PIUS2121468CN onto the base substrate is within an orthographic projection of the connecting bridge onto the base substrate (the second portion of electrode line 60 between 41 and 42 lies within the connecting bridge structure  of 31 or 33, fig.2b).       
ZHOU does not disclose display substrate further comprises a planarization layer, wherein a portion of the planarization layer forms the connecting bridge or the display substrate further comprises a planarization layer, wherein the first barrier structure and the second barrier structure respectively comprises at least a portion of the planarization layer. 
  	Accordingly, the independent claim 15 is allowed. The dependent claim 16 is also allowed based on its dependency from the independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627